Case: 17-50571      Document: 00514329830        Page: 1     Date Filed: 01/31/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                   No. 17-50571
                                                                                 Fifth Circuit

                                                                               FILED
                                 Summary Calendar                       January 31, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JESUS MIGUEL GONZALEZ-GONZALEZ,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 4:17-CR-45-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Jesus Gonzalez-



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-50571    Document: 00514329830     Page: 2   Date Filed: 01/31/2018


                                 No. 17-50571

Gonzalez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Gonzalez-Gonzalez has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2